     Case 4:19-cv-10372-MFL-APP ECF No. 1, PageID.1 Filed 02/06/19 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ARTHUR MULLINS,
                                            U.S. District Court
                                            Case No.______________
        Plaintiff,
                                            Hon.
v.
                                            Removed from
FORD MOTOR COMPANY;
                                            Wayne County Circuit Court
and BRIAN BUTCHER, an individual.
                                            Case No. 18-015793-CD
                                            Hon. David A. Groner
        Defendants.
                                                                                 /

JAMES B. RASOR (P43476)                   THOMAS J. DAVIS (P78626)
ANDREW J. LAURILA (P78880)                SARAH L. NIRENBERG (P77560)
Rasor Law Firm, PLLC                      Kienbaum Hardy
Attorneys for Plaintiff                   Viviano Pelton & Forrest, P.L.C.
201 E. Fourth St.                         280 N. Old Woodward Ave., Ste. 400
Royal Oak, MI 48067                       Birmingham, MI 48009
(248) 543-9000                            (248) 645-0000
jbr@rasorlawfirm.com                      tdavis@khvpf.com
ajl@rasorlawfirm.com                      snirenberg@khvpf.com

                            NOTICE OF REMOVAL
    Case 4:19-cv-10372-MFL-APP ECF No. 1, PageID.2 Filed 02/06/19 Page 2 of 7




TO:     James B. Rasor                   Clerk of the Court
        Andrew J. Laurila                Wayne County Circuit Court
        Rasor Law Firm, PLLC             Civil Division
        201 E. Fourth St.                2 Woodward Ave.
        Royal Oak, MI 48067              Detroit, MI 48226

       PLEASE TAKE NOTICE that Defendants Ford Motor Company and Bryan

Butcher,1 through their undersigned counsel, hereby remove the above matter,

currently pending in the Wayne County Circuit Court, State of Michigan (Case No.

18-015793-CD), to the United States District Court for the Eastern District of

Michigan, Southern Division, pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1367, 28

U.S.C. § 1441, and 28 U.S.C. § 1446. The grounds for removal are as follows:

       1.    On November 29, 2018, Plaintiff Arthur Mullins voluntarily

dismissed without prejudice two related complaints against Defendant Ford Motor

Company, both of which were pending in the United States District Court for the

Eastern District of Michigan, and both assigned to the Honorable Matthew F.

Leitman. See Arthur O. Mullins v. Ford Motor Company, No. 4:18-cv-11869-

MFL-APP (E.D. Mich.) (Docket Entries 21, 22); Arthur O. Mullins v. Ford Motor

Company, No. 4:18-cv-11791-MFL-APP (E.D. Mich.) (Docket Entries 19, 20).

       2.    On December 13, 2018, Plaintiff filed Case No. 18-015793-CD in the

Wayne County, Michigan Circuit Court against Defendant Ford Motor Company


1
  Bryan Butcher’s first name was incorrectly spelled in the caption of Plaintiff’s
state-court pleading.
  Case 4:19-cv-10372-MFL-APP ECF No. 1, PageID.3 Filed 02/06/19 Page 3 of 7




and Defendant Bryan Butcher, a Ford employee. This complaint related to the

same alleged events that were set forth in the earlier-dismissed federal complaints,

as Plaintiff conceded in that Court. See Ex. A, State Complaint; Ex. B, Federal

Complaints; Ex. C, State-Court Summons (acknowledging that a “civil action

between these parties or other parties arising out of the transaction or occurrence

alleged in the complaint” had been previously filed, citing the federal complaints).

      3.     On January 11, 2019, Ford’s counsel from the federal case received a

copy of the summons and complaint for both Ford and Butcher via registered mail.

Ex. C, Summons and Certified Mail Return Receipt. Ford’s counsel later learned

that a proof of service for the summons and complaint were filed in Wayne County

Circuit Court. Ford’s undersigned counsel had discussions with Plaintiff’s counsel

explaining (1) that Ford had not agreed to informal service absent preconditions

that had not been fulfilled; and (2) that he did not represent Butcher, and thus could

not accept service of process for him. Ex. D, January 24, 2019 Correspondence.

      4.     In response to the objection by Ford’s counsel, Plaintiff’s counsel

agreed to file a motion with the Wayne County Circuit Court to strike the proofs of

services of the of the improperly-served summons and complaint. The Wayne

County Circuit Court struck the Proofs of Service of Summons and Complaint on

January 28, 2019. Ex. E, Order Striking Proofs of Service.




                                          2
  Case 4:19-cv-10372-MFL-APP ECF No. 1, PageID.4 Filed 02/06/19 Page 4 of 7




      5.    Defendants Ford and Butcher (now represented by undersigned

counsel) reached an agreement with Plaintiff to waive formal service of the

complaint in exchange for an agreement that Defendants would have until March

15, 2019 to file an answer to the complaint. A proposed stipulated order setting

forth (1) that Ford and Butcher were served with process effective January 29,

2019; and (2) that the answer to the Complaint was due March 15, 2019 was

entered by the Wayne County Circuit Court on February 4, 2019. Ex. F, Order

Regarding Informal Service.

      6.    This Notice of Removal is being filed within 30 days after

Defendant’s receipt of the summons and complaint via proper service, as required

by 28 U.S.C. § 1446(b) and consistent with Murphy Bros. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344 (1999). However, out of an abundance of caution, it

is also being filed within 30 days after Defendant Ford’s receipt of the summons

and complaint via improper service on January 11, 2019.

      7.    Plaintiff alleges that both defendants violated the federal Family and

Medical Leave Act (“FMLA”), Michigan’s Elliot-Larsen Civil Rights Act

(“ELCRA”), and Michigan’s Persons with Disabilities Civil Rights Act

(“PWDCRA”), citing the same series of events following Plaintiff’s alleged sexual

harassment by a female co-worker, which purportedly led him to take medical

leave due to stress and depression. See generally Ex. A, Compl. ¶¶ 14-115.

                                        3
  Case 4:19-cv-10372-MFL-APP ECF No. 1, PageID.5 Filed 02/06/19 Page 5 of 7




       8.     Because Plaintiff’s FMLA claim arises under federal law, the federal

district court has original jurisdiction over this claim under 28 U.S.C. § 1331. And

because Plaintiff’s ELCRA and PWDCRA claims arise out of the same alleged

transactions underlying his FMLA claim, the federal district court has

supplemental jurisdiction over those state claims under 28 U.S.C. § 1367(a). As the

district court has jurisdiction over all of the claims in the state-court lawsuit,

removal of the entire case is proper under 28 U.S.C. § 1441(a) and (c). See Smith v.

Provident Bank, 170 F.3d 609, 614 (6th Cir. 1999).

       9.     The state court action is pending in Wayne County, Michigan, which

falls within the boundaries of the United States District Court for the Eastern

District of Michigan, Southern Division. Removal of the case to that district and

division is thus proper under 28 U.S.C. § 1446(a).

       10.    All prerequisites for removal under 28 U.S.C. § 1441 have been met.

       11.    Promptly after Defendant files this notice of removal, Defendant will

give Plaintiff notice of this filing of removal, and will file a copy of the notice of

removal with the clerk of the state court as required by 28 U.S.C. § 1446(d). (See

Ex. G.)

       12.    For the reasons stated above, Defendant respectfully requests that this

Court take jurisdiction of this action, to the exclusion of any further proceedings in

the state court.

                                          4
 Case 4:19-cv-10372-MFL-APP ECF No. 1, PageID.6 Filed 02/06/19 Page 6 of 7




                                  Respectfully submitted,

                                  KIENBAUM HARDY
                                  VIVIANO PELTON & FORREST, P.L.C.


                                  By: s/Thomas J. Davis
                                     Thomas J. Davis (P78626)
                                     Sarah L. Nirenberg (P77560)
                                  Attorneys for Defendant
                                  280 N. Old Woodward Ave., Ste. 400
                                  Birmingham, MI 48009
                                  (248) 645-0000
                                  tdavis@khvpf.com
                                  snirenberg@khvpf.com
Dated: February 6, 2019




                                    5
  Case 4:19-cv-10372-MFL-APP ECF No. 1, PageID.7 Filed 02/06/19 Page 7 of 7




                           CERTIFICATE OF SERVICE

         I hereby certify that on February 6, 2019, I caused the foregoing Notice of

Removal to be electronically filed with the Clerk of the Court using the ECF

system and served in the following matter:

         By the Wayne County Circuit Court’s MiFiling electronic filing system
         upon:

         Clerk of the Court
         Wayne County Circuit Court
         Civil Division
         2 Woodward Avenue
         Detroit, MI 48226

         and by e-mail and U.S. Mail upon:

         James B. Rasor
         Andrew J. Laurila
         Rasor Law Firm, PLLC
         201 E. Fourth St.
         Royal Oak, MI 48067

         E-Mail:   jbr@rasorlawfirm.com
                   ajl@rasorlawfirm.com



                                                 s/Thomas J. Davis
                                                 Thomas J. Davis (P78626)
                                                 Kienbaum Hardy
                                                 Viviano Pelton & Forrest, P.L.C.
                                                 280 N. Old Woodward Ave., Ste. 400
                                                 Birmingham, MI 48009
                                                 (248) 645-0000
                                                 tdavis@khvpf.com

316099

                                             6
